UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
In re:                                                           Chapter 13

CAROLYN G. BROWN,                                                Case No. 19-13865 (MEW)

                                    Debtor.
-------------------------------------------------------------x
MILTON DAVIS,                                                    Adv. Pro No. 021-_________

                                   Plaintiff,

                 against

COLUMBUS PARK OWNERS, INC. and
CAROLYN G. BROWN (as a necessary party),

                                    Defendants.
-------------------------------------------------------------x

                                                COMPLAINT

                 The Plaintiff herein, Milton Davis (sometimes the “Plaintiff”), by his attorneys,

Goldberg Weprin Finkel Goldstein LLP, as and for his Complaint against the defendants herein,

Columbus Park Owners, Inc. (“Co-op Board”) and Carolyn G. Brown, as a necessary party,

alleges as follows:

                                     PRELIMINARY STATEMENT

                 1.        Despite overcoming multiple bankruptcy filings commenced by Carolyn

G. Brown (the “Debtor”) over a period of five years (the last being this Chapter 13 case filed on

December 5, 2019), the Plaintiff continues to be denied due recognition of his rights as a secured

creditor. As a result, Plaintiff remains stymied in obtaining title to the subject cooperative

apartment following completion of a foreclosure process expressly authorized by the Court

pursuant to Order entered on January 28, 2020 (ECF No. 16), a copy of which is annexed hereto

as Exhibit “A”.



                                                         1
               2.      This time, however, the resistance is coming from an unanticipated source,

namely the Co-op Board, which is improperly refusing to acknowledge the authority of the

foreclosure process as a means to recapture collateral and obtain title of the subject apartment

following exercise of Plaintiff’s lien rights.

               3.      The Co-op Board’s refusal to recognize the foreclosure and transfer title to

the Plaintiff is predicated upon the false premise that somehow Plaintiff did not proceed under a

judicially authorized foreclosure process. Nothing could be further from the truth, as this Court

held numerous hearings on multiple occasions to address the enforceability of the Plaintiff’s loan

documents. In the end, the Court overruled all objections lodged by the Debtor, and authorized

the Plaintiff to proceed to enforce his rights and foreclose on the subject apartment.

               4.      Indeed, the Bankruptcy Court presided over a long litigation history, and

knows first-hand that Plaintiff employed proper judicial process. Yet, in the wake of the Co-op

Board’s refusal to recognize the foreclosure, Plaintiff is compelled to invoke this Court’s

supervisory jurisdiction to enforce and interpret its own orders to obtain final relief. Given the

tremendous time and effort employed by the parties and the Court alike, it would be a travesty of

justice if the Co-op Board can unilaterally subvert the entire process by arbitrarily refusing to

accept the results of the foreclosure process, and deny Plaintiff the benefit of his collateral.

                                                 PARTIES

               5.      Plaintiff is an individual residing in the State of New York and previously

filed a secured claim in each of the Debtor’s multiple bankruptcy cases. Based upon his stats as

a secured creditor, Plaintiff obtained relief from this Court to proceed with the foreclosure of

Apartment 13C at 100 West 94th Street, New York, NY 10025 (the “Co-op Unit”) under a series

of Orders described herein.




                                                    2
               6.      The Co-op Board is a New York corporation which issued the proprietary

lease for the Co-op Unit and corresponding stock certificate to the Debtor and is currently

refusing to recognize Plaintiff’s rights as a foreclosing creditor.

               7.      Carolyn G. Brown is the Debtor herein, and is named as a necessary party

by virtue of her former ownership of the Co-op Unit and current possession thereof.

                                         JURISDICTION

               8.      The Bankruptcy Court has core jurisdiction over this Adversary

Proceeding to enforce and interpret its own orders entered in the Debtor’s Chapter 7 and Chapter

13 cases. Additionally, this Adversary Proceeding will allow for the final administration of this

last bankruptcy case and eliminate any potential issue over the ownership Co-op Unit going

forward.

                     FACTS COMMON TO ALL CAUSES OF ACTION

               9.      Pursuant to a certain note dated October 9, 2012, the Debtor’s affiliate,

SMM Investors LLC, borrowed the principal sum of $270,000 (the “Loan”) from Woodbridge

Mortgage Investment Fund I, LLC (“Woodbridge”).

               10.     The Loan was personally guaranteed by the Debtor and secured by a

pledge of the Debtor’s right, title, and interest, in and to the Co-op Unit (the “Collateral”) under a

New York Cooperative Loan and Security Agreement (“Security Agreement”), related UCC

financing statements, and Assignment of Proprietary Lease and Stock Power (the “Collateral

Documents”).

               11.     In connection with the Loan, the Co-op Board executed a standard form

“Recognition Agreement” which provides, inter alia, that “nothing contained herein shall limit

any rights [Woodbridge and its successors and/or assigns] may have to dispossess [Brown]




                                                  3
pursuant to law or realize upon [Woodbridge and its successors and/or assigns] security in

accordance herewith.”

                12.      Following a maturity default under the Loan in 2014, Woodbridge

instituted foreclosure proceedings under the Uniform Commercial Code. During the pendency

of the foreclosure process, on April 15, 2015, Woodbridge assigned the loans and related

security interest to Plaintiff.

                13.      After Plaintiff continued with the foreclosure sale, the Debtor filed her

first bankruptcy case on April 11, 2015 to stay the proceedings. This initial Chapter 13 case was

subsequently dismissed for cause upon the motion of the Chapter 13 Trustee on December 16,

2015.

                14.      Following dismissal of the first case, the Plaintiff re-instituted foreclosure

proceedings, scheduling a UCC Sale for June 5, 2018, only to see the Debtor file her second

bankruptcy case (18-11720) on June 4, 2018, to again invoke the automatic stay.

                15.      This second bankruptcy case was actively prosecuted, and came to involve

extensive litigation over a number of issues relating to enforceability of the underlying loan

documents and the Debtor’s efforts to stave-off a foreclosure sale.

                16.      Ultimately, however, Plaintiff established the bona fides of his secured

claim and defended all efforts by the Debtor to further delay the foreclosure, including receipt of

a favorable trial decision on the issue of whether the Co-op Unit constituted the Debtor’s

residence (See, Decision dated August 16, 2019 [(Adv. Pro. No. 19-01100) (ECF No. 24)]).

                17.      Having found that the Debtor did not reside in the Co-op Unit, the Court

ultimately granted Plaintiff’s motion to vacate the automatic stay and permitted a second




                                                   4
foreclosure sale to proceed. A copy of the October 2, 2019 Order is annexed hereto as Exhibit

“B” [(Case No. 18-11720) (ECF No. 56)], and a new sale was noticed for December 6, 2019.

               18.     On December 5, 2019, the Debtor commenced her third and current

bankruptcy case, invoking an automatic stay yet again, and sought Chapter 13 relief despite the

Debtor’s still pending Chapter 7 case.

               19.     Promptly after the third filing, the Court held hearings on December 9,

2019, December 11, 2019, and December 16, 2019, and, ultimately, issued its own Order to

Show Cause dated December 16, 2019 as to why, among other issues, “the Court should not

grant relief from automatic stay in favor of Davis in order to permit a UCC foreclosure sale to be

completed.” (ECF No. 11). A copy of the Court’s order to show cause is annexed hereto as

Exhibit “C”.

               20.     Importantly, in the Court’s order to show cause, Plaintiff was permitted to

re-notice the foreclosure “to prevent unnecessary delay and to protect the interests of Davis … to

the [Collateral], except that such sale shall not be scheduled to occur any earlier than January 20,

2020 …” subject to the Debtor’s right to demonstrate why the automatic stay should remain in

place.

               21.     Despite being afforded multiple opportunities at staving-off foreclosure,

the Debtor failed to establish cause at the hearing on January 16, 2020, and this Court vacated

the automatic stay imposed by the Chapter 13 filing “to permit the completion of the UCC

foreclosure sale” by Order dated January 28, 2020 (See, Exhibit “A”).

               22.     Thereafter, the foreclosure sale was duly convened and conducted by

Matthew D. Mannion, licensed auctioneer.




                                                 5
                23.       The Plaintiff’s bid in the sum of $653,641.91 was declared the high bid by

Mr. Mannion.

                24.       On February 4, 2020, Plaintiff, by and through his attorneys, informed the

Court of the completed foreclosure sale by filing a Notice of Completion of UCC Sale [(Case

No. 18-11720) (ECF No. 70)].

                25.       On the same day, February 4, 2020, Plaintiff’s attorneys also provided the

Co-op Board with a Certificate of Sale and advised the Co-op Board that “pursuant to Section

5.3(viii) of the Proprietary Lease, the Co-op’s Board’s right of first refusal expires 30 days

therefrom.”

                26.       While the Co-op Board did not act on this right of first refusal, or exercise

any other rights, it nevertheless refused to transfer title of the Co-op Unit to the Plaintiff and

demanded that Plaintiff submit an application.

                27.       Without waiving any of his rights, on April 24, 2020, Plaintiff submitted

an application to the Co-op Board in an effort to facilitate a smooth transition.

                28.       On May 4, 2020, the Co-op Board summarily denied the application

without explanation.

                29.       Thereafter, following an exchange of multiple rounds of correspondence

between the parties’ respective counsel, Plaintiff received a final rejection letter on November

23, 2020, indicating, in substance, that the Co-op Board’s rejection was “final and valid”, and the

Co-op Board would not transfer title to the Co-op Unit based upon its view that Plaintiff had

engaged in a “non-judicial foreclosure sale,” and, therefore, the Co-op Board could restrict the

transfer of the shares.




                                                    6
               30.     The Co-op Board’s interpretation of the events is anathema to the

magnitude of the litigation before this Court, which amounted to a judicial foreclosure sale in

every sense of the term.

                                  FIRST CLAIM FOR RELIEF

               31.     Plaintiff restates and reiterates each and every allegation set forth above in

paragraphs “1” through “30” as though fully set forth at length herein.

               32.     An actual and justiciable controversy exists between the Plaintiff and the

Co-op Board regarding (i) whether the foreclosure process authorized by this Court multiple

orders and spanning multiple bankruptcies constitutes a judicial foreclosure sale entitling

Plaintiff to immediate transfer of the Co-op Unit; and (ii) whether the Co-op Board can and did

act arbitrarily in denying the transfer of the Co-op Unit to Plaintiff without a proper or legitimate

basis.

               33.     Throughout the exhaustive process, Plaintiff respected the implications of

Debtor’s multiple bankruptcy filings and proceeded to a foreclosure sale on January 31, 2020

only after stay relief was granted by this Court.

               34.      From the start, the foreclosure proceedings were subject to Bankruptcy

Court oversight and jurisdiction, and the Debtor was offered multiple opportunities to either pay

the Loan or show cause as to why the automatic stay should be continued.

               35.     The Debtor failed to take advantage of these opportunities, prompting the

Court to grant Plaintiff authorization to foreclose.

               36.     Moreover, Plaintiff even afforded the Co-op Board the opportunity to

exercise a right of first refusal as a means to address any legitimate concerns relating to the




                                                    7
foreclosure process, as contemplated by the underlying proprietary lease. The Co-op Board,

however, also declined the opportunity to purchase the Co-op Unit.

                37.     In view of all of the foregoing, the Co-op Board cannot arbitrarily impede

the completion of a judicial foreclosure process (previously authorized by this Court) and

summarily deny the transfer of the Co-op Unit to Plaintiff.             To hold otherwise would

unreasonably interfere with the economic value of Plaintiff’s Collateral and jeopardize Plaintiff’s

ability to realize on his security interest.

                38.     The Co-op Board’s purported rationale regarding a non-judicial sale lacks

any merit, but, in any case, Plaintiff, in fact, proceeded under the auspices of the Bankruptcy

Court, affording the Debtor all of the protections of a judicial foreclosure process.

                39.     That by reason of the foregoing, Plaintiff is entitled to Declaratory

Judgment finding that Plaintiff exercised the rights of a secured creditor with due authority from

this Court, and, therefore, Plaintiff is entitled to the transfer of the Co-op Unit without further

delay.

                                  SECOND CLAIM FOR RELIEF

                40.     Plaintiff restates and reiterates each and every allegation set forth in

paragraphs “1” through “39” above as though fully set forth at length herein.

                41.     The Co-op Board has, and continues to refuse to recognize the Plaintiff as

the lawful owner of the Co-op Unit following the completion of the foreclosure sale on January

31, 2020 without just or proper reason.

                42.     The Co-op Board’s refusal to recognize Plaintiff’s rights as a foreclosing

lienor is the product of arbitrary and capricious actions, and is not otherwise supported by any

legitimate business propose.




                                                 8
                  43.   The Co-op Board is obligated to act in good faith as it relates to the

foreclosure process, consistent with the letter and spirt of the Recognition Agreement under

which the Co-op Board acknowledged the Loan and the secured creditor’s right as assignee, to

realize upon the Collateral established thereunder.

                  44.   Plaintiff has no adequate remedy at law.

                  45.   By reason of the foregoing, Plaintiff is entitled to a Judgment of Specific

Performance directing the Co-op Board to recognize the foreclosure process and transfer the Co-

op Unit to Plaintiff by issuing a new stock certificate and proprietary lease to Plaintiff with

respect to the Co-op Unit.

                  WHEREFORE, Plaintiffs demand judgment against the Defendants as follows:

             a.         On the First Count, entry of declaratory judgment finding and establishing
                        that Plaintiff exercised the rights of a secured creditor with due authority
                        from this Court, and, therefore, Plaintiff is entitled to the transfer of the
                        Co-op Unit without further delay;

             b.         On the Second Count, entry of a judgment for specific performance
                        directing the Co-op Board to recognize the foreclosure process and issue a
                        new stock certificate and proprietary lease to Plaintiff with respect to the
                        Co-op Unit; and

             c.         Granting such other and further relief as this Court deems just and proper.

Dated: New York, New York
       February 23, 2021
                                                      GOLDBERG WEPRIN
                                                      FINKEL GOLDSTEIN LLP
                                                      Attorneys for the Lender
                                                      1501 Broadway, 22nd Floor
                                                      New York, New York 10036


                                                      By:     /s/ Kevin J. Nash, Esq.




                                                  9
